Citation Nr: 0708537	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1968 to 
May 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran filed a claim to reopen a finally decided claim 
for entitlement to service connection for post traumatic 
stress disorder (PTSD).  A review of the claims file reveals 
that this matter is not ready for appellate disposition.

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
implementing regulations, and relevant caselaw, in an appeal 
involving a claim to reopen a finally decided claim, VA must 
notify the veteran of the evidence needed to substantiate and 
complete the claim to reopen and of the information and 
evidence needed to substantiate and complete the claim for 
entitlement to service connection.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006); see 
also Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, the RO 
notified the veteran of the information and evidence needed 
to substantiate a claim for entitlement to PTSD, but did not 
notify the veteran of the information and evidence needed to 
substantiate a claim to reopen, to include the submission of 
new and material evidence.  Accordingly, remand is required 
so that the RO may provide such notice.  

VA also has a duty under the VCAA to assist the veteran to 
obtain evidence needed to substantiate a claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
assist includes attempting to obtain verification of certain 
alleged stressors.  38 C.F.R. § 3.159(c)(3).  The RO has not 
yet attempted to verify the veteran's claimed stressors.  
Accordingly, remand is required so that VA can attempt to 
obtain verification of the veteran's claimed stressors.

In addition, when the veteran submits pertinent evidence to 
the Board without a waiver of RO consideration, the appeal 
must be referred to the RO for review and adjudication.  See 
38 C.F.R. §§ 19.37, 20.1304(c) (2006).  In September 2006, 
the veteran submitted new evidence, relevant to the claim of 
entitlement to service connection for PTSD, without a waiver 
of RO consideration.  Accordingly, remand is required so that 
the RO may readjudicate the veteran's claim including the 
additional evidence.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide VCAA notice to the 
veteran in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 
38 C.F.R. § 3.156(a) (2006).  The RO must 
again request from the veteran a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which he alleges he was exposed in 
service, to include specific details of 
the claimed stressful inservice events, 
such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The RO must advise the veteran 
that this information is vitally necessary 
to obtain supportive evidence of the 
alleged stressful events, and that he must 
be as specific as possible because without 
such details an adequate search for 
verifying information cannot be conducted.  
The RO must also advise the veteran to 
submit any verifying information that he 
can regarding the claimed inservice 
stressors, such as statements of fellow 
service members.  The RO must advise the 
veteran that failure to respond may result 
in adverse action.

2.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  This summary, 
and all associated documents, must be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC) and the 
National Personnel Records Center (NPRC).  
The RO must request that the JSRRC and 
NPRC provide information which might 
corroborate the alleged stressors, to 
include, but not limited to, verification 
of the mess hall incident.  A description 
of the MOS as a lineman must also be 
obtained.  The RO must associate any 
response and/or additional records with 
the claims file.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the veteran 
engaged in combat with the enemy.  If so, 
the RO must accept the veteran's lay 
testimony -- in the absence of evidence to 
the contrary and as long as it is credible 
and consistent with the circumstances of 
service -- as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not show 
that the veteran engaged in combat with 
the enemy, the RO must consider all 
credible supporting evidence developed to 
show that the veteran did experience the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of the stressor.

4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
provided with a VA examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any PTSD found.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The RO 
must provide the examiner a summary of the 
verified stressors, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to a verified 
in-service stressor has resulted in the 
current psychiatric symptoms.  The 
examination report must include a detailed 
account of all pathology found to be 
present.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The report 
prepared must be typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



